Main and Herlihy, JJ.,
concur in part and dissent in part in the following memorandum by Main, J. Main, J. (concurring in part and dissenting in part). We concur in the majority’s holding that the proceedings in Family Court should have been stayed and for the reasons stated. However, we do not agree that the failure of respondent to advise the department of any change in his employment status did not constitute conduct against the dignity of the court. The court’s order was justified in the light of respondent’s poor past performance and, despite clear direction, he not only failed to comply but studiously ignored all of the department’s attempts to communicate with him. Under the circumstances presented here he was not relieved of this obligation by filing the bankruptcy petition. The order should be modified by reversing so much thereof as denied the stay and the matter remitted to the Family Court for the imposition of whatever sanction, if any, may be deemed appropriate for his willful noncompliance with the court’s direction to reveal any change in his employment status (Family Ct Act, § 454).